Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on May 17, 2021 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Examiner’s Note
Claim 15 is directed to a “computer program product, comprising: a computer readable storage medium.” Applicant’s disclosure, on paragraph [0089], states, “computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves through a waveguide or other transmission media..., or electrical signals transmitted through a wire.”  Based on the specification, the term “computer readable storage medium” has not been interpreted as a “non-transitory medium.”

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. 
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,635,825 (“Patent ‘825”).  This is a statutory double patenting rejection.
Instant Application
Patent ‘825
1. A method, comprising: 

receiving data privacy information pertaining to particular data hosted by a first workload provisioned to a first location; 

monitoring the first workload, the monitoring the first workload comprising: 
 1. A method, comprising: 

receiving data privacy information pertaining to particular data hosted by a first workload provisioned to a first location; 

monitoring the first workload, the monitoring the first workload comprising: 
determining whether the first workload is accessed by a second workload; 

responsive to determining that the first workload is accessed by the second workload, determining whether the second workload is indicated as being authorized, in the data privacy information, to access the particular data hosted by first workload; and 

responsive to determining that the second workload is not indicated as being authorized to access the particular data hosted by the first workload, determining whether the second workload has access to the particular data hosted by the first workload; and 
determining whether the first workload is accessed by a second workload; 

responsive to determining that the first workload is accessed by the second workload, determining whether the second workload is indicated as being authorized, in the data privacy information, to access the particular data hosted by first workload; and 

responsive to determining that the second workload is not indicated as being authorized to access the particular data hosted by the first workload, determining whether the second workload has access to the particular data hosted by the first workload; and 
responsive to determining that the second workload has access to the particular data hosted by the first workload, automatically provisioning, using a processor, the first workload to a second location to which provisioning of the first workload is allowed based on the data privacy information.
responsive to determining that the second workload has access to the particular data hosted by the first workload, automatically provisioning, using a processor, the first workload to a second location to which provisioning of the first workload is allowed based on the data privacy information.


Claims 1-7 of the application is unpatentable over claims 1-7 of Patent ‘825.
Claims 8-14 of the application is unpatentable over claims 8-14 of Patent ‘825.
Claims 15-20 of the application is unpatentable over claims 15-20 of Patent ‘825.


Reasons for Allowance

Claims 1-20 are allowed over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art discloses the following. 
Glenn et al. US Patent Publication No. 2019/0258525 discloses monitoring a first workload, the monitoring the first workload comprising: determining whether the first workload is accessed by a second workload and determining whether the second workload is indicated as being authorized, in the data privacy information, to access the particular data hosted by first workload (para. [0026] set of rules specifying whether certain workloads 138 are allowed to provide services to or receive services from other workloads 138, and may place restrictions on how those workloads 138 are allowed to communicate when providing or consuming the services.  para. [0062] observes communications between a first workload W1 and a second workload W2).
Kirner et al. US Patent Publication No. 2019/0123905 discloses determining whether a second workload is indicated as being authorized, in the data privacy information, to access the particular data hosted by a first workload (para. [0031] first workload 135-1 executing on a first OS instance 130-1 attempts to access a service provided by a second workload 135-2… determines whether the first workload 135-1 is permitted to receive the service from the second workload 135-2).
Agarwal et al. US Patent Publication No. 2017/0091473 discloses receiving data privacy information pertaining to a first workload provisioned to a first location (para. [0017] process privileges.  para. [0023] list of objects that the agent has permission to access and what level of access the agent is permitted) and monitoring the first workload, the monitoring the first workload comprising: determining that the first workload is attempting to access a second workload and determining whether first workload is indicated as being authorized to access the second workload (para. [0030] monitor the execution of the first process instance, detect an inter-process request… from the first process instance to the second process instance. para. [0031] whether the first process instance is permitted to access the second process instance).
remote environment then can receive a transfer of workload from the local compute environment to yield transferred workload.  compliance with… a security requirement… associated with the local compute environment information can be maintained for the transferred workload).
Guzik US Patent Publication No. 2017/0046230 discloses determining unauthorized access to data and in response to the access, transferring the data to another location (fig. 10, para. [0162] determine whether a security breach exists with respect to the data stored at the original cloud computing provide.  para. [0160] application host 630 may transfer the data from the original cloud computing provider to the alternative cloud computing provider).
Bade et al. US Patent Publication No. 2008/0046960 discloses provisioning a workload at a second location based on the second location meeting a security policy (para. [0026] migration from a source node to a candidate node while ensuring that the candidate node meets the security policy).
Aissi et al. US Patent Publication No. 2019/0188394 discloses determining unauthorized access to data and moving the data to a second location based on security policies (para. [0140] detecting an unauthorized attempt to access the app data, data for the applications 114, 116 may be moved from different storage locations based on implementation of security policies).
Harishankar et al. US Patent Publication No. 2016/0056993 discloses transferring operations from one server to another server in response to an attempted access to a server or to prevent access to data (para. [0050] “malevolent user X”… has attempted to utilize server 218… tenant client 206 will no longer use this server 218 and will transfer operations to another server.  para. [0054] Enterprise A will not be comfortable with its data being stored on a device owned by its competitor, and so this data will be moved to another physical location).
Matthews et al. US Patent Publication No. 2018/0176206 discloses preventing authorized access to data by moving the data from a first location to a second location (para. [0028] data management server 150 may prevent an individual with intent to improperly access data at a known comprised location… server 150 may move the information from the first location on a first computing device to a second location on a second computing device).
Bower, III et al. US Patent Publication No. 2018/0107569 discloses automatically provisioning, using a processor, a first workload to a second location to which provisioning of the first workload is allowed (para. [0032] candidate transfer targets will be sent a transfer request when the first determines that workload should be transferred… designates one or more configuration parameters to be associated with each workload on the first server… this may be done manually or automatically each time a new workload is provisioned).
Boss et al. US Patent No. 9,229,777 discloses reallocating workloads from a first location to a second location (col. 9, lines 13-33.  dynamically relocating workload(s) among geographic regions of a cloud environment… determine whether to relocate a set of workloads 76 from a first geographic region (region 72A) to a second geographic region (region 72B)).
However, the prior art of record do not teach in whole or make obvious: responsive to determining that the first workload is accessed by the second workload, determining whether the second workload is indicated as being authorized in the data privacy information, to access the particular data hosted by first workload; and responsive to determining that the second workload is not indicated as being authorized to access the particular data hosted by the first workload, determining whether the second workload has access to the particular data hosted by the first workload; and responsive to determining that the second workload has access to the particular data hosted by the first workload, automatically provisioning, using a processor, the first workload to a second location to which provisioning of the first workload is allowed based on the data privacy information.

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445